         Case 1:21-cv-01094-NRB Document 23 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        8/10/21
DULAURY FERREIRA,
              Plaintiff,                          1:21-CV-1094 (NRB) (BCM)
       -against-                                  ORDER
FAUSTO JAVIER VELOZ SORIANO, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The in-person settlement conference scheduled for August 19, 2021, at 2:15 p.m. will

instead begin at 1:30 p.m. that same day, August 19, 2021.

Dated: New York, New York
       August 10, 2021                     SO ORDERED.



                                           _____________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
